Citation Nr: 1012964	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ventricular 
hypertrophy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk








INTRODUCTION

The Appellant served on active duty for training purposes 
(ACDUTRA) from July 1984 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A disability manifested by left ventricular hypertrophy 
did not have its onset during ACDUTRA and is not shown to be 
otherwise related to such service. 


CONCLUSION OF LAW

The criteria for service connection for left ventricular 
hypertrophy are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102,  3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a Veteran before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the Veteran.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a September 2007 letter, issued prior to 
the decision on appeal, the Appellant was provided notice 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Appellant and what 
information and evidence will be obtained by VA.  That same 
letter also advised the Appellant of how disability 
evaluations and effective dates are assigned, and the type 
of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Appellant's private and service treatment records and 
examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Appellant was an active 
participant in the claims process by providing evidence and 
argument, and by submitting private medical evidence.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Appellant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Pertinent Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim of disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In 
fact, competent medical evidence is not necessarily required 
when the determinative issue involves either medical 
etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009). Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty. Id. Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA. 
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of 
aggravation of a chronic pre-existing disease), and 38 
C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence 
for certain disease) for the periods of ACDUTRA or INACDUTRA 
is not appropriate.

Analysis

The Board has reviewed all of the evidence in the 
Appellant's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Grober, 14 Vet. App. 122, 128-30 
(2000).

The Appellant contends that he is entitled to service 
connection for an enlarged left ventricle that was 
discovered when he complained of chest pain during a 
periodic reserve examination in June 1988.  The Appellant 
further stated that he sustained a heart attack in 2005 and 
that he believes that his heart condition was aggravated 
during ACDUTRA.  

The Appellant's DD-214 indicates that he entered ACDUTRA in 
July 1984 for seaman general skills training, ending in 
November of 1984.  The record further indicates that the 
Appellant remained in the Reserves until June 14, 1992.

In June 1988, four years after serving ACDUTRA, the 
Appellant reported for a periodic reserves examination.  
This is the first instance whereby the Appellant complained 
of shortness of breath and chest pain.  The VA examiner 
ordered an echocardiogram which indicated an enlarged left 
ventricle of the heart.  The examiner noted that the 
Appellant should not be cleared for duty until examined by 
his primary physician.  

In addition, private medical records from 2005 through 2006 
include images of the heart containing circles of specified 
areas of the heart, a prescription list which includes 
medications pertaining to the heart as well as diabetes, and 
a diagnosis of hyperglycemia.  None of these records however 
discuss the Appellant's heart condition in any detail.

Furthermore, private medical records from 2008 include 
images of the heart, and a note from a private physician 
that the Appellant was allowed to return to work as of April 
2008.

In the instant case, the Appellant's first indication of a 
heart problem occurred in 1988, four years after the 
Appellant's ACDUTRA.  Moreover, the record indicates that 
this exam was solely a periodic Reserves examination.  There 
is no indication that this examination took place during 
ACDUTRA at the time of the finding of left ventricular 
hypertrophy.  Because a heart condition is a disease rather 
than an injury and the Appellant was not on ACDUTRA at the 
time of the 1988 VA examination any current disability 
manifested by left ventricular hypertrophy cannot be said to 
have been incurred in or caused by service. Further, the 
heart attack reported experienced by the Appellant in 2005 
occurred many years after the conclusion of his Reserve 
service. 

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of a 
disability manifested by left ventricular hypertrophy during 
ACDUTRA or credible evidence to suggest a possible 
association between his current heart condition and such 
service.  Thus, under these circumstances, there is no duty 
to provide a medical examination or to obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the applicability of the benefit-
of-the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for left ventricular 
hypertrophy is denied.


____________________________________________
WAYNE M. BREAUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


